This is an appeal by the Industrial Commissioner of the State from a decision of the Unemployment Insurance Appeal Board. The claimant was employed as an engineer on a tugboat, documented under the laws of the United States, and used in towing oil tankers and barges over the Hudson river and the Barge canal between New York and Buffalo. The claimant was a member of a crew of a. vessel on navigable waters of the United States and his employment was exempt from the provisions of the New York .State Unemployment Insurance Law. Decision of the Appeal Board unanimously affirmed, with costs against the State Industrial Commissioner. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.